UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  31March 2016 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CRH plc ("the Company") Voting Rights and Capital In conformity with Regulation 20 of the Transparency (Directive 2004/109/EC) Regulations 2007 (as amended), CRH plc announces that: The total number of Ordinary Shares of EUR 0.32 each in issue as at the date of this notice is 824,034,011. As at 31st March 2016, the Company holds 84,905 Treasury Shares. The total number of voting rights is, therefore, 823,949,106. The above figure, 823,949,106, may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, CRH plc under the Transparency (Directive 2004/109/EC) Regulations 2007 (as amended) and the Transparency Rules. 31st March 2016 Contact Diarmuid Enright Assistant Company Secretary Tel: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date31 March 2016 By:/s/Neil Colgan N.Colgan CompanySecretary
